DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drake et al (US 2018/0262614).
Regarding Claim 1, Drake teaches a method comprising: identifying a calling device number of a calling device ([0024], Fig. 1, the backend servers may include a caller ID server 128 that is responsible for obtaining and providing a telephone number of a caller's user device that is delivered by the GGSN 114 to a call recipient's user device, such that the telephone number is displayed on a call alert or caller ID screen of the user device (e.g., 3G user device 108(1)), [0025], backend servers include one or more enhancement communication servers (ECS) 130); 
matching the calling device number with one or more of a plurality of enhanced call content profiles ([0025], Fig. 1, backend servers may further include one or more enhancement communication servers (ECS) 130 responsible for determining the enhancement content asset that correlates with each incoming communication for a subscriber of the wireless carrier network, and providing the enhancement content for presentation on the user device of the subscriber along with an incoming communication alert, [0035], Fig. 2, ECS 130 includes account module 212 which may provide user interfaces for entities to establish accounts with the wireless carrier network 102, the accounts may enable these entities to upload and control the distribution of enhancement content assets to recipient user devices, the entities may include callers who desire to create their own enhancement content assets, third-party content providers who are providing enhancement content assets for others to distribute, as well as third-party content providers who are distributing their own enhancement content, each entity may establish a corresponding customer account by providing registration information which may include a customer name, a customer address, customer contact information, a login name, a password, and/or so forth); 
selecting, based on a call identifier, one of the enhanced call content profiles comprising enhanced call content intended for one or more call recipient device numbers ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls, [0043], Fig. 2, distribution module 220 may select enhancement content assets for distribution along with incoming communication alerts to recipient user devices, the distribution module 220 may receive a caller identifier of caller that initiated a communication to one or more recipient user device of a recipient from the IMS core of the core network 104, as well as the recipient device identifier of the terminating recipient user device for the communication, subsequently, the distribution module 220 may consult the rules database 228 to determine the enhancement content asset that is to be presented with an incoming communication alert to the terminating recipient user device); and 
forwarding the enhanced call content associated with the selected enhanced call content profile to one of the call recipient devices ([0024], the caller ID server 128 may distribute an enhanced content asset in the form of additional text data to the user device of the recipient in conjunction with the telephone number of the caller's user device, the text data may be a description of the caller's business and/or the subject matter of the caller's call to the recipient, [0044], Fig. 2, distribution module 220 may distribute an enhancement content asset to a recipient user device via the transmission of a reference for an enhancement content asset to the recipient user device).  
Regarding Claim 2, Drake teaches all aspects of the claimed invention as disclosed in Claim 1 above. Drake further teaches determining the call identifier comprises the calling device number and a call recipient device number assigned to the call recipient device; and selecting a default profile assigned to the call identifier as the selected enhanced call content profile ([0043], Fig. 2, distribution module 220 may select enhancement content assets for distribution along with incoming communication alerts to recipient user devices, the distribution module 220 may receive a caller identifier of caller that initiated a communication to one or more recipient user device of a recipient from the IMS core of the core network 104, as well as the recipient device identifier of the terminating recipient user device for the communication, subsequently, the distribution module 220 may consult the rules database 228 to determine the enhancement content asset that is to be presented with an incoming communication alert to the terminating recipient user device).  
Regarding Claim 3, Drake teaches all aspects of the claimed invention as disclosed in Claim 1 above. Drake further teaches determining the call identifier comprises a content provider identifier ([0035], Fig. 2, ECS 130 includes account module 212 which may provide user interfaces for entities to establish accounts with the wireless carrier network 102, the accounts may enable these entities to upload and control the distribution of enhancement content assets to recipient user devices, the entities may include callers who desire to create their own enhancement content assets, third-party content providers who are providing enhancement content assets for others to distribute, as well as third-party content providers who are distributing their own enhancement content, each entity may establish a corresponding customer account by providing registration information which may include a customer name, a customer address, customer contact information, a login name, a password, and/or so forth); and selecting a default profile assigned to the content provider as the selected enhanced call content profile ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls).  
Regarding Claim 8, Drake teaches an apparatus comprising a processor ([0031], Fig. 2, enhancement communication servers 130 may be equipped with a communication interface 202, one or more processors 204, memory 206, and device hardware 208) configured to identify a calling device number of a calling device ([0024], Fig. 1, the backend servers may include a caller ID server 128 that is responsible for obtaining and providing a telephone number of a caller's user device that is delivered by the GGSN 114 to a call recipient's user device, such that the telephone number is displayed on a call alert or caller ID screen of the user device (e.g., 3G user device 108(1)), [0025], backend servers include one or more enhancement communication servers (ECS) 130); 
match the calling device number with one or more of a plurality of enhanced call content profiles ([0025], Fig. 1, backend servers may further include one or more enhancement communication servers (ECS) 130 responsible for determining the enhancement content asset that correlates with each incoming communication for a subscriber of the wireless carrier network, and providing the enhancement content for presentation on the user device of the subscriber along with an incoming communication alert, [0035], Fig. 2, ECS 130 includes account module 212 which may provide user interfaces for entities to establish accounts with the wireless carrier network 102, the accounts may enable these entities to upload and control the distribution of enhancement content assets to recipient user devices, the entities may include callers who desire to create their own enhancement content assets, third-party content providers who are providing enhancement content assets for others to distribute, as well as third-party content providers who are distributing their own enhancement content, each entity may establish a corresponding customer account by providing registration information which may include a customer name, a customer address, customer contact information, a login name, a password, and/or so forth); 
select, based on a call identifier, one of the enhanced call content profiles comprising enhanced call content intended for one or more call recipient device numbers ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls, [0043], Fig. 2, distribution module 220 may select enhancement content assets for distribution along with incoming communication alerts to recipient user devices, the distribution module 220 may receive a caller identifier of caller that initiated a communication to one or more recipient user device of a recipient from the IMS core of the core network 104, as well as the recipient device identifier of the terminating recipient user device for the communication, subsequently, the distribution module 220 may consult the rules database 228 to determine the enhancement content asset that is to be presented with an incoming communication alert to the terminating recipient user device); and 
forward the enhanced call content associated with the selected enhanced call content profile to one of the call recipient devices ([0024], the caller ID server 128 may distribute an enhanced content asset in the form of additional text data to the user device of the recipient in conjunction with the telephone number of the caller's user device, the text data may be a description of the caller's business and/or the subject matter of the caller's call to the recipient, [0044], Fig. 2, distribution module 220 may distribute an enhancement content asset to a recipient user device via the transmission of a reference for an enhancement content asset to the recipient user device).  
Regarding Claim 9, Drake teaches all aspects of the claimed invention as disclosed in Claim 8 above. Drake further teaches a processor configured to determine the call identifier comprises the calling device number and a call recipient device number assigned to the call recipient device; and select a default profile assigned to the call identifier as the selected enhanced call content profile ([0043], Fig. 2, distribution module 220 may select enhancement content assets for distribution along with incoming communication alerts to recipient user devices, the distribution module 220 may receive a caller identifier of caller that initiated a communication to one or more recipient user device of a recipient from the IMS core of the core network 104, as well as the recipient device identifier of the terminating recipient user device for the communication, subsequently, the distribution module 220 may consult the rules database 228 to determine the enhancement content asset that is to be presented with an incoming communication alert to the terminating recipient user device).  
Regarding Claim 10, Drake teaches all aspects of the claimed invention as disclosed in Claim 8 above. Drake further teaches wherein the processor is further configured to determine the call identifier comprises a content provider identifier ([0035], Fig. 2, ECS 130 includes account module 212 which may provide user interfaces for entities to establish accounts with the wireless carrier network 102, the accounts may enable these entities to upload and control the distribution of enhancement content assets to recipient user devices, the entities may include callers who desire to create their own enhancement content assets, third-party content providers who are providing enhancement content assets for others to distribute, as well as third-party content providers who are distributing their own enhancement content, each entity may establish a corresponding customer account by providing registration information which may include a customer name, a customer address, customer contact information, a login name, a password, and/or so forth); and select a default profile assigned to the content provider as the selected enhanced call content profile ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls).  
Regarding Claim 15, Drake teaches a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform ([0031-0032], Fig. 2, enhancement communication servers 130 may be equipped with a communication interface 202, one or more processors 204, memory 206, and device hardware 208)  identifying a calling device number of a calling device ([0024], Fig. 1, the backend servers may include a caller ID server 128 that is responsible for obtaining and providing a telephone number of a caller's user device that is delivered by the GGSN 114 to a call recipient's user device, such that the telephone number is displayed on a call alert or caller ID screen of the user device (e.g., 3G user device 108(1)), [0025], backend servers include one or more enhancement communication servers (ECS) 130); 
matching the calling device number with one or more of a plurality of enhanced call content profiles ([0025], Fig. 1, backend servers may further include one or more enhancement communication servers (ECS) 130 responsible for determining the enhancement content asset that correlates with each incoming communication for a subscriber of the wireless carrier network, and providing the enhancement content for presentation on the user device of the subscriber along with an incoming communication alert, [0035], Fig. 2, ECS 130 includes account module 212 which may provide user interfaces for entities to establish accounts with the wireless carrier network 102, the accounts may enable these entities to upload and control the distribution of enhancement content assets to recipient user devices, the entities may include callers who desire to create their own enhancement content assets, third-party content providers who are providing enhancement content assets for others to distribute, as well as third-party content providers who are distributing their own enhancement content, each entity may establish a corresponding customer account by providing registration information which may include a customer name, a customer address, customer contact information, a login name, a password, and/or so forth); 
selecting, based on a call identifier, one of the enhanced call content profiles comprising enhanced call content intended for one or more call recipient device numbers ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls, [0043], Fig. 2, distribution module 220 may select enhancement content assets for distribution along with incoming communication alerts to recipient user devices, the distribution module 220 may receive a caller identifier of caller that initiated a communication to one or more recipient user device of a recipient from the IMS core of the core network 104, as well as the recipient device identifier of the terminating recipient user device for the communication, subsequently, the distribution module 220 may consult the rules database 228 to determine the enhancement content asset that is to be presented with an incoming communication alert to the terminating recipient user device); and 
forwarding the enhanced call content associated with the selected enhanced call content profile to one of the call recipient devices ([0024], the caller ID server 128 may distribute an enhanced content asset in the form of additional text data to the user device of the recipient in conjunction with the telephone number of the caller's user device, the text data may be a description of the caller's business and/or the subject matter of the caller's call to the recipient, [0044], Fig. 2, distribution module 220 may distribute an enhancement content asset to a recipient user device via the transmission of a reference for an enhancement content asset to the recipient user device).  
Regarding Claim 16, Drake teaches all aspects of the claimed invention as disclosed in Claim 15 above. Drake further teaches wherein the processor is further configured to perform determining the call identifier comprises the calling device number and a call recipient device number assigned to the call recipient device; and selecting a default profile assigned to the call identifier as the selected enhanced call content profile ([0043], Fig. 2, distribution module 220 may select enhancement content assets for distribution along with incoming communication alerts to recipient user devices, the distribution module 220 may receive a caller identifier of caller that initiated a communication to one or more recipient user device of a recipient from the IMS core of the core network 104, as well as the recipient device identifier of the terminating recipient user device for the communication, subsequently, the distribution module 220 may consult the rules database 228 to determine the enhancement content asset that is to be presented with an incoming communication alert to the terminating recipient user device).  
Regarding Claim 17, Drake teaches all aspects of the claimed invention as disclosed in Claim 15 above. Drake further teaches wherein the processor is further configured to perform determining the call identifier comprises a content provider identifier ([0035], Fig. 2, ECS 130 includes account module 212 which may provide user interfaces for entities to establish accounts with the wireless carrier network 102, the accounts may enable these entities to upload and control the distribution of enhancement content assets to recipient user devices, the entities may include callers who desire to create their own enhancement content assets, third-party content providers who are providing enhancement content assets for others to distribute, as well as third-party content providers who are distributing their own enhancement content, each entity may establish a corresponding customer account by providing registration information which may include a customer name, a customer address, customer contact information, a login name, a password, and/or so forth); and selecting a default profile assigned to the content provider as the selected enhanced call content profile ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Drake et al (US 2018/0262614), in view of Brown (US 2016/0094708).
Regarding Claims 4, 11, and 18, Drake teaches all aspects of the claimed invention as disclosed in Claims 1, 8, and 15 above. Drake further teaches determining the call identifier; and selecting a default profile assigned to the call identifier as the selected enhanced call content profile ([0038], Fig. 2, ECS 130 may maintain a rules database 228 that contains rules for correlating caller identifiers with the specific enhancement content that the callers desire to present to recipients of calls).
Drake fails to teach wherein the call identifier comprises a client identifier.
In the same field of endeavor, Brown teaches wherein the call identifier comprises a client identifier ([0061], a call controller may be operated by a caller or called party, particularly when that party represents an organization. Thus, a call to or from a commercial enterprise may be controlled by an agent of that enterprise, content may be selected automatically, based on whether the organization has a pre-existing relationship with the caller (e.g., whether the caller's telephone number is known), which of multiple telephone numbers of the organization the caller called, etc (~known telephone number and pre-existing relationship indicate called party is a client)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of enhanced call content to be provided during a call based on an identifier associated with the call, as taught in Drake, to further include consideration of whether that identifier is associated with a client, as taught in Brown, in order to provide information to the called party that would be helpful and more relevant to the call thereby enriching the overall call experience. (See Brown [0144, 0005])
Regarding Claims 5, 12, and 19, Drake teaches all aspects of the claimed invention as disclosed in Claims 1, 8, and 15 above. Drake fails to teach wherein the selected enhanced call content profile is selected based on newly updated enhanced call content identified in the selected enhanced call content profile since a previous enhanced call content forwarding event.
In the same field of endeavor, Brown teaches wherein the selected enhanced call content profile is selected based on newly updated enhanced call content identified in the selected enhanced call content profile since a previous enhanced call content forwarding event ([0142], content to be presented to a party may change over time, or be replaced, if one of the parties updates a page of personal electronic content (e.g., on a social network site), that page or the changes may be automatically shared with the other party, or as a call with a commercial entity proceeds, presented content may be updated to reflect an order that is being placed for a good or service, to verify terms of a transaction, to provide assistance or reflect assistance that has been provided, to provide payment options, etc, [0144], pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, if one party is an organization, the other party may be shown location information regarding the organization (e.g., the nearest shop or outlet of the organization), a profile or description of the organization, details of a previous or pending transaction with the organization, the status of an account with the organization, an offer from a competitor of the organization, a purpose of the call, a notification of the call, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of enhanced call content to be provided during a call based on an identifier associated with the call, as taught in Drake, to further include consideration of whether the associated content has been updated or changed since a previous call event, as taught in Brown, in order to provide information to the called party that would be helpful and more relevant to the call thereby enriching the overall call experience. (See Brown [0144, 0005])
Regarding Claims 6, 13, and 20, Drake teaches all aspects of the claimed invention as disclosed in Claims 1, 8, and 15 above. Drake fails to teach determining the enhanced call content stored in the selected enhanced call content profile has changed since a last call was made to the call recipient device; and forwarding the enhanced call content to the call recipient device.
In the same field of endeavor, Brown teaches determining the enhanced call content stored in the selected enhanced call content profile has changed since a last call was made to the call recipient device; and forwarding the enhanced call content to the call recipient device ([0142], content to be presented to a party may change over time, or be replaced, if one of the parties updates a page of personal electronic content (e.g., on a social network site), that page or the changes may be automatically shared with the other party, or as a call with a commercial entity proceeds, presented content may be updated to reflect an order that is being placed for a good or service, to verify terms of a transaction, to provide assistance or reflect assistance that has been provided, to provide payment options, etc, [0144], pre-ring content presented to a caller or called party comprises information that the call controller believes the party may be able to use or wish to see during the call, if one party is an organization, the other party may be shown location information regarding the organization (e.g., the nearest shop or outlet of the organization), a profile or description of the organization, details of a previous or pending transaction with the organization, the status of an account with the organization, an offer from a competitor of the organization, a purpose of the call, a notification of the call, etc.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of enhanced call content to be provided during a call based on an identifier associated with the call, as taught in Drake, to further include consideration of whether the associated content has been updated or changed since a previous call event, as taught in Brown, in order to provide information to the called party that would be helpful and more relevant to the call thereby enriching the overall call experience. (See Brown [0144, 0005])
Regarding Claims 7 and 14, Drake teaches all aspects of the claimed invention as disclosed in Claims 1 and 8 above. Drake fails to teach wherein one of the plurality of enhanced call content profiles comprises a plurality of calling device numbers which are not assigned to the calling device and one other of the enhanced call content profiles comprises the calling device number, and wherein the calling device number is one of a plurality of calling device numbers assigned to the selected enhanced call content profile.
In the same field of endeavor, Brown teaches wherein one of the plurality of enhanced call content profiles comprises a plurality of calling device numbers which are not assigned to the calling device ([0059], database 140 are configured to store data regarding subscribers and their communication/computing devices, content that may be presented on such devices, information regarding advertisers and/or other third parties that may provide content, factors for determining or selecting content to be presented for a particular call, etc (~information on all subscribers indicates profiles not assigned to the calling device, since the calling device cannot belong to all subscribers)) and one other of the enhanced call content profiles comprises the calling device number, and wherein the calling device number is one of a plurality of calling device numbers assigned to the selected enhanced call content profile ([0141], call controller may identify and/or retrieve content to be displayed in all phases at once, or may identify/retrieve content separately for the different phases, information necessary to select appropriate content (e.g., identities of the caller and called party) may be received via the data connection—in the form of the parties' telephone numbers, [0061], content may be selected automatically, based on which of multiple telephone numbers of the organization the caller called, etc, [0070-0071], identity of caller may be indicated by calls from a certain number or set of numbers, such as those of a single organization (~subscriber account of organization includes content to be provided to a set of numbers assigned to the account)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of enhanced call content to be provided during a call based on an identifier associated with the call, as taught in Drake, to further include correlation of multiple call identifiers with a content profile and providing content based on whether the call entity is associated with one of said multiple identifiers, as taught in Brown, in order to direct the content and call towards the most relevant office or department and provide information that would be helpful and more relevant to the call thereby enriching the overall call experience. (See Brown [0076, 0144, 0005])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Roncoroni et al (US 2015/0124957) discloses storing of content and caller profile information in a database ([0013-0014]) where the call profile information is provided based on association with the telephone number of the caller ([0071]);
Jiang (US 2007/0047523) discloses application module 222 may push the user profile of the calling party to the called party, and vice versa, before call setup, if the calling party has been pushed with the called party profile in a previous call between them, and there is no change in the user profile of the called party since the last push, then no profile will be pushed ([0083]);
 Agarwal (US 2019/0394328) discloses a facility to allow enhanced user profile information of a caller to be displayed to a call recipient ([0008]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641